DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 recites a period in line 4 suggested to be changed to a semicolon. 
Claim 2 recites “the second folding being” suggested to be changed to --the second folding seam being-- for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (5,699,792) in view of Lee (2006/0042628).
Regarding claim 1, in fig. 1-2A Reese discloses a pocket mask apparatus comprising: a respiratory mask 12; the respiratory mask comprising a mask body (28, 30 and 32) and at least one strap (16 and 18); the mask body comprising at least one folding seam (50 or 50a and 52 or 52a, where layers of 28 are sewn together with 30 and 32, Col. 6, ll. 42-51, portion 28 is able to fold with respect to 30 and 32 at the bonding seam since the materials are flexible); the mask body being configured to fold about the at least one folding seam into a folded configuration (portion 28 is able to fold 
Regarding claim 2, the modified Reese discloses that the mask body comprising a first folding seam (50 or 50a, Reese) and a second folding seam (52 or 52a, Reese); the first folding seam and the second folding seam laterally traversing across the mask body (Fig. 2A, Reese); the first folding seam and the second folding seam being longitudinally spaced apart from each other along the mask body (Fig. 2A, Reese); and 
Regarding claim 3, the modified Reese discloses a pouch seal (where the pouch is closed before opening, Fig. 4, Lee); and the pouch seal being perimetrically positioned around the pouch opening (Fig. 4, Lee).
Regarding claim 8, the modified Reese discloses that the mask pouch is rectilinear in shape (Fig. 4, Lee).
Regarding claim 9, the modified Reese discloses that the mask body is rectilinear in shape (Fig. 2A, Reese).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reese and Lee, as applied to claim 3 above, in further view of Young et al. (2021/0394990).
Regarding claim 4, the modified Reese is silent regarding that the pouch seal having a first coupling strip and a second coupling strip; the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening; the first coupling strip and the second coupling strip being positioned opposite to each other along the pouch opening; and the first coupling strip and the second coupling strip being removably attached to each other, wherein the mask pouch is releasably sealed through the first coupling strip and the second coupling strip. However, in fig. 3C Young teaches a pouch seal comprises a first coupling strip (first strip of 308 [0085]) and a second coupling strip (second strip of 308 [0085]); the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening (Fig. 3C); the first 
Regarding claim 5, the modified Reese is silent regarding that the pouch seal is a perforated seam. However, in fig. 3C Young teaches a pouch seal having a first coupling strip (first strip of 308 [0085]) and a second coupling strip (second strip of 308 [0085]); the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening (Fig. 3C); the first coupling strip and the second coupling strip being positioned opposite to each other along the pouch opening (Fig. 3C); and the first coupling strip and the second coupling strip being removably attached to each other [0085], wherein the mask pouch is releasably sealed through the first coupling strip and the second coupling strip [0085], as well as a perforated seam (306 [0085][0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s pouch with the addition of a perforated seam and resealable strips, as taught by Young, for the purpose of providing an alternate seal having the predictable results of providing a seal to the pouch as well as the ability to reseal the mask for storage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reese and Lee, as applied to claim 1 above, in further view of Bunton (2015/0093050).
Regarding claim 6, the modified Reese is silent regarding a check valve; the check valve being attached to the pouch body; and the check valve being in fluid communication with the mask cavity. However, Bunton teaches a pouch 11 including a check valve 21 in fluid communication with the mask cavity [0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s pouch with the addition of a check valve, as taught by Bunton, for the purpose of removing any contaminants within the air from remaining inside the pouch as well as reducing the overall side of the pouch for storage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reese and Lee, as applied to claim 1 above, in further view of Chiang (2015/0093050).
Regarding claim 7, the modified Reese is silent regarding a sterilization layer; the sterilization layer being positioned adjacent to the mask cavity; and the sterilization layer being infused with a sterilization agent. However, Chiang teaches a filtration mask having a plurality of layers, in which a middle layer is infused with a sterilizing agent [0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s mask layers with the addition of a sterilizing agent in a middle layer, as taught by Chiang, for the purpose of providing further protection to a user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (2021/0401079) to a mask with folds 17, Ku (2008/0223372) and Guan et al. (2021/0316123) to a mask within a pouch, Gerson et al. (2004/0255946) to a mask with vertical fold lines, Jablonski (4,726,365) to a mask within a pouch, Boucher et al. (3,664,335) to a face mask with vertical fold lines, Leduc (1,523,884) to a mask with vertical fold lines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785